Citation Nr: 1045961	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  04-43 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease with plica of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease with plica of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1990 to October 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In January 2008, the Board remanded this matter for further 
development, to consist of:  providing the Veteran with notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
obtaining the Veteran's records from the Social security 
Administration (SSA); scheduling the Veteran for a VA examination 
to determine the nature and severity of his bilateral knee 
disability; and readjudicating the Veteran's claims.  Although 
the Board is satisfied that the action directed in its remand has 
been performed, it finds that further remand is required for the 
reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a March 2002 letter, Dr. P.P. expressed that the Veteran has 
been unable to regain full strength and comfort in his knees 
despite physical therapy.  He further states that the Veteran's 
bilateral degenerative joint disease in his knees are of moderate 
severity and has limited the Veteran's functional status by 50 
percent of what would be expected of a person his age.

In a May 2002 statement provided to the Social Security 
Administration (SSA), Dr. P.P. expresses physical limitations of 
only occasional lifting and carrying up to 20 pounds, frequent 
lifting and carrying up to 10 pounds, standing and walking 
limited to two hours with breaks, occasional climbing, balancing, 
crouching, and stooping, and no pushing and pulling.
A December 2002 SSA decision reflects that the Veteran has been 
determined to be disabled from employment since December 2000 due 
to various severe impairments, including the impairment caused by 
his left knee disability. 

At a May 2009 VA examination of both knees, the Veteran reported 
that he has been unemployed for 14 years from his usual 
occupation as a laborer.  The examiner diagnosed plica formation 
of the bilateral knees.  Consistent with the restrictions 
expressed by Dr. P.P. in 2002, the examiner determined that the 
Veteran's knee disabilities cause decreased mobility and problems 
with lifting and carrying.

The Board believes that the above evidence is sufficient to 
require referral of the case to VA's Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability under the provisions of 38 C.F.R. § 
3.321(b).

Accordingly, the case is REMANDED for the following action:

1.  After securing the Veteran's 
authorization, request up-to-date copies of 
the records of all treatment the Veteran 
has received for his service-connected 
degenerative joint disease with plica of 
the left and right knees.  Associate all 
records received with the claims file.

	2.  After the requested development has 
been 	completed, the RO should refer the 
case to VA's 	Under Secretary for Benefits or 
the Director, 	Compensation and Pension 
Service, for consideration 	of an 
extraschedular evaluation commensurate with 
	the average earning capacity impairment 
due 	exclusively to the service-connected 
disabilities under 	the provisions of 38 
C.F.R. § 3.321(b).  If the appeal is 	not 
granted to the Veteran's satisfaction, 
provide him 	and his representative, if any, 
with a supplemental 	statement of the case 
(SSOC) and give them an 	opportunity to 
respond before returning the case to the 
	Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


